Citation Nr: 0947108	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-30 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is inadequate for the purpose of 
rendering a fully informed decision as to the claim of 
entitlement to service connection for diabetes mellitus, type 
II, due to herbicide exposure.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim. 38 C.F.R. § 19.9 (2009).  

In his August 2005 claim, the Veteran indicated that he was 
recently diagnosed with diabetes and he provided the name and 
address of the physician.  There has been no attempt to 
obtain those records.  To fulfill the duty to assist, the 
AMC/RO should request medical records from the physician 
identified by the Veteran.  See 38 C.F.R. § 3.159.  
Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following action:

		1.  The RO/AMC should contact the 
Veteran and request that he provide the 
complete names and addresses of all 
private health care providers from whom 
he has received examinations or medical 
care from for his diabetes since 
separation from active service until the 
present, including the address of the 
physician identified in the August 2005 
claim.  The RO/AMC should then associate 
those records with the claims file. 

2.  Thereafter, readjudicate the 
Veteran's claim, with application of 
all appropriate laws and regulations, 
including consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claims remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


